         Case 1:19-cv-00765-PEC Document 10 Filed 09/10/19 Page 1 of 4




         Jtt的 2■■iteb 5ttttlメ Court of∫ 2ber,Iα ,intダ

                                       No。 19¨ 765T


                                (Filed: September 10,2019)

                             NOT FOR PUBLICATION

BYRON LoTAYLOR,
                     Plainti範                Pro Se Complaint; Dismissal for Lack of
                                             Subject Matter Jurisdiction; RCFC
V.                                           12(b)(l); Claim Challenging Liens Filed
                                             by the Internal Revenue Service and Other
 THE UNITED STATES,                          Tax Collection Efforts: Tax Refund Claim.

                     Defendant.



Byron L. Taylor, West Yellowstone, MT, pro    se.


Margaret E. Sheer, Attorney, with whom were Richard E. Zuckerman, Principal Deputy
Assistant Attorney General, and David I. Pincus, Chiel United States Department of
Justice, Tax Division, Court of Federal Claims Section, Washington, DC.

                                        OPINION

CAMPBELL-SMITH, Judge.

       This matter is before the court on defendant's motion to dismiss the complaint,
brought under Rule l2(b)(1) of the Rules of the United States Court of Federal Claims
(RCFC). This motion has been fully briefed, as follows: defendant's motion, ECF No. 6;
plaintiff s response, ECF No. 7; and, defendant's reply, ECF No. 8. For the reasons set
forth below, defendant's motion is GRANTED.

I.     Background

         On May 21,2019, Mr. Byron Taylor frled suit in this court against the United
 States, requesting a judgment in his favor in the amount of $102,694.75 and describing
his claim as one founded on the government'taking plaintifPs assets without
jurisdiction." ECF No. 1 at2,4 (complaint). The types of government actions discussed
 in the complaint are all actions taken by the Internal Revenue Service (IRS), including
         Case 1:19-cv-00765-PEC Document 10 Filed 09/10/19 Page 2 of 4




the flling of liens,the assessment oftax penalties,and the application oftax
overpayments in later tax years to partially satistt the assessed tax penalties for tax years
2010,20H and 2012.Itt at 2;ECF No。 1‑lat H‑35.Thus,although the complaint is
somewhat cryptic,two types ofclaims may be discemed therein.First,plaintiff seeks
reliefregarding liens in the amount of$37,086.54 flled by the IRS against lИ ヒ.Taylor's
propcrty in Gallatin County,Montana,and other tax collection by the IRS.ECF No.l at
2;ECF No.1‐ l at ll… 12,29‐ 35. Second,Mr.Taylor seeks compensation,which is
indistinguishable,logically,fronl a tax remnd,becausc he was̀̀damaged''by penalties
and interest assessed by the IRS for tax years 2010,201l and 2012.l ECF No。 l at2;
ECF No.1‑l at 13‑35.

       In its motion to dismiss,the govemment asserts that there is nojurisdiction in this
court for plaintifrs claiins. ECF No.6。 Plaintifrs response brief does not squarely
address defendant'sjurisdictional arguments,asserting,instead,that̀̀[p]laintiffwill
gladly agree to dislniss this case ifdefendant retums PlaintiFs assets othenvise Plaintiff
asks this court for a simplejudgmentin PlaintiFs favor in the amount of$102,694.75。 "
ECF No.7 at3.Defendant's reply brief asserts that plaintiffhas not established this
court'sjurisdiction over any ofplaintirs claims.ECF No.8 at3.

II.     Legal Standards

        A. Pro Se Litigants

       The court observcs that n.Tay10r is proceeding pro se and thus,is̀̀not expectcd
to frame issues with the precision ofa common law pleading.''Roche v.UoS.Postal
Selv。,828F.2d1555,1558(Fedo Cir。 1987).Pro Se plaintiffs are entitled to a liberal
construction oftheir pleadingso See Haines vo Kemer,404 UoS.519,520(1972)
(requiring that allegations contained in a pro se complaint be held tò̀less stringent
                                                      Accordingly,the court has
standards than fo.11lal pleadings drafted by lawyers'')。
thoroughly exanlined plaintiFs complaint and response briefto discem his legal
arguments and the nature ofhis claims.See.e.2.,Katz vo Cisneros,16F。 3d1204,1207
(Fedo Cir.1994)(̀̀Regardless ofthe characterization ofthe case ascribed by[the
plaintitt in itS Complaint,we look to the true nature ofthe action in determining the
existence or not ofjurisdiction."(citing Livingston v.Derwinski,959F.2d224,225(Fed.
Cir.1992)))。


        B. Suttect Matter Jurisdiction

       When rendering a decision on a motion to dismiss forlack ofsuttect matter
jurisdiction pursuant to RCFC 12(b)(1),thiS COurt must presume all undisputed factual

I       According to defendant, the penalties and interest assessed by the IRS stem from a
series of "frivolous" amended tax returns for tax years 2010,2011, and20l2 that plaintiff
filed in 2014 and2015. ECF No. 6 at2-3.
          Case 1:19-cv-00765-PEC Document 10 Filed 09/10/19 Page 3 of 4




allegations in the complaint to be true and construe all reasonable inferences in favor of
the plaintiff. Scheuer v. Rhodes, 416 U.S. 232,236 (1974), abrogated on other grounds
by Harlow v. Fitzgerald, 457 U.S. 800 (1982); Reynolds v. Army & Air Force Exch.
Sery., 846F.2d746,747 (Fed. Cir. 1988). However, plaintiff bears the burden of
establishing subject matter jurisdiction, Alder Terrace. Inc. v. United States, 161 F.3d
 1372,1377 (Fed. Cir. 1998) (citing McN.utt v. Ger\. Motors Acceptance Corp. of Ind.,
298 U.S. 178, 189 (1936)), and must do so by a preponderance of the evidence,
Reynplds, 846F.2d at748 (citations omitted). Ifjurisdiction is found to be lacking, this
court must dismiss the action. RCFC l2(h)(3).

       This court's jurisdiction, based on the Tucker Act, is a granl of 'Jurisdiction to
render judgment upon any claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of an executive department, or
upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort." 28 U.S.C. $ 1491(a)(1) (2012).

m.     Analysis

       A.     The Court Does Not Have Jurisdiction to Hear Plaintiff s Claim Related to
              the Liens Filed by the IRS or Other Types of Tax Collection by the IRS

        In the complaint, a portion of the judgment Mr. Taylor seeks is attributed to
"counterfeit securities," plaintiff s term for the lien or liens filed against his property by
the IRS. ECF No. I at2;ECF No. l-I at ll-12. Another portion of the judgment
plaintiff seeks is for the IRS actions, "CP [4]9 Notices," which paid some tax liabilities
1or tax years 2010,2011 and 2012 through the application of his tax overpayments in
later tax years. ECF No. I at2;ECF No. l-l at 29-35. As defendant argues, however,
this court does not have jurisdiction over a challenge to IRS liens, or for claims
requesting damages related to IRS collection practices. ECF No. 6 at7 (citing 26 U.S.C.
 gg 7a26(a)(t),7432(a),7433(a) (2012);Ledford v. United States,297 F.3d 1378,1382
                                                                                        *
(peO. Cir.2,002); Zolman v. United States, No. 17-1901T, 2018 WL 1664690, at I (Fed.
Cl. Apr. 6,2018)). These authorities show that plaintiff s requests for relief related to
liens and other collection activities of the IRS are not within the jurisdiction of this court.
Thus, plaintiff s claim for these damages must be dismissed.

       B.      The Court Does Not Have Jurisdiction to Hear Plaintiff s Tax Refund
               Claim, Styled as the "Taking of Plaintiff s Assets Without Jurisdiction"

       Plaintiff clearly indicates his disagreement with the validity of his tax liabilities for
tax years 2010,2011, and2012, as asserted by the IRS in the form of penalties and
interest. ECF No. I at2;ECF No. l-1 at l, 13-35. AlthoughMr. Taylor describes these
tax liabilities as a taking of his assets without jurisdiction, IRS assessments of tax liability
do not provide the basis for a takings claim. E.g., Skillo v. United States, 68 Fed. Cl.
 734,743 (2005). Plaintiff s claim is, by its nature, a tax refund claim, and the court must
           Case 1:19-cv-00765-PEC Document 10 Filed 09/10/19 Page 4 of 4



apply binding precedent to determine whether Mr. Taylor's tax refund claim is within this
court's jurisdiction.

       The principal impediment to plaintiff s tax refund claim, as evidenced by the
documents attached to the complaint, is that he has not satisfied the "full payment" rule,
which requires that ataxpayer pay the tax assessed by the IRS before bringing a tax
refund claim in this court. See. e.9., Shore v. United States, 9 F.3d 1524,1525-27 (Fed.
Cir. 1993) (setting forth the history of the full payment rule). As the United States Court
of Appeals for the Federal Circuit has stated, when the taxpayer "has not yet paid the
assessed tax for which he seeks a refund, the trial court is without jurisdiction to hear his
claim for a refund." Ledford,297 F .3d at 1382. Following Ledford, this court must
dismiss Mr. Tavlor's tax refund claim.

IV.       Conclusion

        Mr. Taylor does not bring claims over which this court has jurisdiction.
Accordingly, defendant's motion to dismiss, ECF No. 6, is GRANTED. The clerk's
office is directed to ENTER final judgment in favor of defendant DISMISSING
plaintiff s claims for lack of subject matter jurisdiction, without prejudice.2

          ITIS SO ORDERED.




                                               TRICIA Eo CAMPB




2       Transfer of plaintiff s claims to a federal district court would not be in the interest
ofjustice. As noted by defendant, plaintiff s claims and legal arguments follow a pattern
of frivolous challenges to tax liabilities assessed by the IRS. See ECF No. 6 at 4 n.l
(listing similar cases); ECF No. 8 at l-2 (comparing this case to other tax protestor
cases).
